ALLOWANCE

Allowable Subject Matter
Claims 1-14 and 16-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “the third portion including a plate that defines a recess formed below the fan suction passage, and wherein the plate is configured to collect the defrosting fluid from the first portion and the second portion” as required from claim 1; the prior art specifically does not show “wherein a first width of a rear end of the third portion is less than a second width of a front end of the third portion” as required from claim 14; the prior art specifically does not show “wherein the first heat exchanger is inclined at a first inclined angle relative to the partition wall in a first direction, wherein the second heat exchanger is inclined at a second inclined angle relative to the partition wall in a second direction opposed to the first direction, wherein the first portion of the tray includes a first inclined surface adjacent to a bottom of the first heat exchanger, and wherein the second portion of the tray includes a second inclined surface adjacent to a bottom of the second heat exchanger” as required from claim 17; the prior art specifically does not show “a third portion provided between the first portion and the second portion, the third portion including a recess formed below the fan suction passage; a fourth portion that connects the first portion and the third portion and inclined upward from the third portion; and a fifth portion that connects the second portion and the third portion and is inclined upward from the third portion” as required from claim 21; and the prior art specifically does not show “wherein the first heat exchanger is inclined at a first inclined angle relative to the partition wall in a first direction, and wherein the second heat exchanger is inclined at a second inclined angle relative to the partition wall in a second direction opposed to the first direction” as required form claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763